993 F.2d 883
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.In re L & J ANAHEIM ASSOCIATES, Debtor.L & J ANAHEIM ASSOCIATES, Plaintiff-Appellant,v.KAWASAKI LEASING INTERNATIONAL, INC., Defendant-Appellee.
No. 91-56427.
United States Court of Appeals, Ninth Circuit.
Submitted April 5, 1993.*Decided May 14, 1993.

Before WALLACE, Chief Judge, and O'SCANNLAIN and FERNANDEZ, Circuit Judges.


1
MEMORANDUM**


2
For the reasons set forth in the district court's order of August 2, 1991, we hold that the loan agreements here at issue grant the appellee a security interest in future general intangibles, including the proceeds from the lawsuit, L & J Anaheim Associates v. Trusthouse Forte, PLC, pending in California state court, which is enforceable to the extent permitted under applicable law.


3
AFFIRMED.



*
 The panel unanimously finds this case suitable for submission on the record and briefs and without oral argument.   Fed.R.App.P. 34(a), Ninth Circuit R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit R. 36-3